SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30785 CAMELOT ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-2195605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2020 Main Street #990, Irvine, CA 92614 (Address of principal executive offices) (zip code) (949) 777-1090 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o As of August 17, 2007, the Registrant had outstanding 122,558,450 shares of Common Stock, $0.001 par value. 1 CAMELOT ENTERTAINMENT GROUP, INC. INDEX TO FORM 10-QSB PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Balance Sheets as of June 30, 2007 and December 31, 2006 4 Statements of Operation for the threeandsix monthsended June 30, 2007 and 2006 5 Statements of Changes in Stockholders’ Equity (Deficit) from inception throughthe six months ended June 30, 2007 6 - 7 Statements of Cash Flows for the six months ended, June 30, 2007 and 2006 8 - 9 Notes to Financial Statements 10- 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 2. Changes in Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submissions of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures: 20 2 THIS REPORT ON FORM 10-QSB CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WHICH ARE SUBJECT TO THE "SAFE HARBOR" CREATED BY THOSE SECTIONS. THESE FORWARD-LOOKING STATEMENTS INCLUDE BUT ARE NOT LIMITED TO STATEMENTS CONCERNING OUR BUSINESS OUTLOOK OR FUTURE ECONOMIC PERFORMANCE; ANTICIPATED PROFITABILITY, REVENUES, EXPENSES OR OTHER FINANCIAL ITEMS; AND STATEMENTS CONCERNING ASSUMPTIONS MADE OR EXCEPTIONS AS TO ANY FUTURE EVENTS, CONDITIONS, PERFORMANCE OR OTHER MATTERS WHICH ARE "FORWARD-LOOKING STATEMENTS" AS THAT TERM IS DEFINED UNDER THE FEDERAL SECURITIES LAWS. ALL STATEMENTS, OTHER THAN HISTORICAL FINANCIAL INFORMATION, MAY BE MARKET TO BE FORWARD-LOOKING STATEMENTS. THE WORDS "BELIEVES", "PLANS", "ANTICIPATES", "EXPECTS", AND SIMILAR EXPRESSIONS HEREIN ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO RISKS, UNCERTAINTIES, AND OTHER FACTORS, WHICH WOULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE STATED IN SUCH STATEMENTS. FORWARD-LOOKING STATEMENTS INCLUDE, BUT ARE NOT LIMITED TO, THOSE DISCUSSED IN "FACTORS THAT MAY AFFECT FUTURE RESULTS," AND ELSEWHERE IN THIS REPORT, AND THE RISKS DISCUSSED IN THE COMPANY'S OTHER SEC FILINGS. 3 Camelot Entertainment Group, Inc. Balance Sheets Unaudited ASSETS June 30, December 31, 2007 2006 Current Assets Cash $ 23,478 $ 435,533 Prepaid Expenses 6,424 6,424 Total Current Assets 29,902 441,957 Deferred Financing Costs 69,732 74,744 Loan Receivable 17,500 17,500 Scripts Costs 79,700 75,800 Deposit for potential business acquistion and studio project 85,000 10,000 Total long term assets 251,174 178,044 Total Assets $ 281,834 620,001 LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICT) Current Liabilities Accounts Payable and accured liabilities $ 624,048 $ 140,625 Note Payable - Scorpion Bay, LLC (net of unamortized discount of $34,948) 65,052 250,000 Stockholder advances 30,720 186,000 Total Current Liabilities 719,820 576,625 Long Term Liabilities Secured Note Payable - NIR Fairhill, net of unamortized discount of $781,463 189,954 1,521 Derivative Liability - Compound 976,533 538,890 Derivative Liability - Warrant 150,744 698,390 Total Long Term Liabilities 1,317,231 1,238,801 Total Liabilities 2,037,051 1,815,426 Stockholders' Equity (Deficit) Common Stock; Par Value $.001 Per Share; Authorized300,000,000 Shares; 122,058,450 and 106,655,743 sharesissued and outstanding, respectively 122,058 106,656 Class A Convertible Preferred Stock; Par Value $.01 per share 15,000,000Authorized, 5,100,000 issued and outstanding shares 5,100 5,100 Class B Convertible Preferred Stock; Par Value $.01 per share 15,000,000 Authorized, 5,100,000 issued and outstanding shares 5,100 5,100 Subscription Receivable (758,072 ) (258,072 ) Capital in Excess of Par Value 14,044,274 13,119,002 Deficit Accumulated During the Development Stage (15,173,677 ) (14,173,211 ) Total Stockholders' Equity (Deficit) (1,755,217 ) (1,195,425 ) Total Liabilities and Stockholders' Equity (Deficit) $ 281,834 $ 620,001 The accompanying notes are an integal part of theses financial statements. 4 Camelot Entertainment Group, Inc. Statements of Operations Unaudited From Inception on April 21, 1999 For Three Months ended, For the Six months ended through June 30, June 30, June 30, June 30, June 30, 2007 2006 2007 2006 2007 REVENUE $ - $ - $ - $ - $ 58,568 Total Revenue $ - $ - $ - $ - $ 58,568 EXPENSES Costs of services - 95,700 Sales and Marketing - 53,959 Research & Development - 252,550 General & Administrative 552,359 202,956 938,780 393,716 11,086,253 Impairment of assets - 2,402,338 Impairment of investments in other companies - 710,868 Total Expenses 552,359 202,956 938,780 393,716 14,601,668 NET OPERATING LOSS (552,359 ) (202,956 ) (938,780 ) (393,716 ) (14,543,100 ) OTHER INCOME (EXPENSES) Interest (Expense) (410,806 ) - (463,956 ) - (651,066 ) Gain on derivative liability 821,318 - 838,915 - 868,395 Loss on derivative liability (203,794 ) (436,645 ) (1,103,406 ) Gain on extinguishment of debt - 255,500 Total Other Income (Expenses) 206,719 - (61,686 ) - (630,577 ) NET LOSS (345,641 ) (202,956 ) (1,000,466 ) (393,716 ) $ (15,173,677 ) BASIC LOSS PER COMMON SHARE (0.0030 ) (0.0022 ) (0.0090 ) (0.0042 ) $ (0.29 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 114,097,641 93,649,589 110,793,359 93,649,589 52,395,377 The accompanying notes are an integral part of these financial statements. 5 Camelot Entertainment Group, Inc. STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (Deficit) Accumulated Common Stock Preferred Stock Additional During Paid-In Development Subscription Deferred Shares Amount Shares Amount Capital Stage Receivable Compensation Total Balance at January 1, 2004 33,856,433 33,857 0 0 5,464,539 (6,059,442 ) 0 0 (561,046 ) Shares issued for services 100,000 100 2,900 3,000 Shares issued for financing 6,791,287 6,791 196,948 203,739 Subscriptions receivable for financing agreement 0 0 (116,069 ) (116,069 ) Net (loss) for the three months ended March 31, 2004 0 0 (103,522 ) (103,522 ) Balance at March 31, 2004 40,747,720 $ 40,748 $ 0 $ 0 $ 5,664,387 (6,162,964 ) $ (116,069 ) $ 0 $ (573,898 ) Share issued for services 24,009,000 24,009 1,085,500 1,109,509 Share issued for financing 7,604,562 7,605 0 0 221,460 (316,003 ) (86,938 ) Advances offset sub a/r 174,000 174,000 Shares issued for debt 1,000,000 1,000 0 0 39,000 40,000 Shares issued for amt due 1,589,927 1,590 0 0 47,000 48,590 Value of option exercised 351,000 351,000 Net (loss) (1,161,756 ) (1,161,756 ) Balance as of December 31, 2004 74,951,209 74952 0 0 7,408,347 (7,324,720 ) (258,072 ) (99,493 ) Net (loss) 1st quarter (117,096 ) (117,096 ) Balance at March 31, 2005 74,951,209 74,952 $ 0 $ 0 7,408,347 (7,441,816 ) (258,072 ) $ 0 (216,589 ) Shares issued for 4,000,000 4,000 0 0 216,000 0 220,000 consulting services Shares issued for 2,276,033 2,276 0 0 187,568 0 189,844 officers salaries Shares issued to 1,848,723 1,848 0 0 79,078 0 80,926 Eagle for expenses paid Net Loss (486,174 ) (486,174 ) Subtotals for 2nd quarter 8,124,756 8,125 0 0 482,646 (486,174 ) 4,597 Balance at June 30, 2005 83,075,965 83,076 0 0 7,890,993 (7,927,990 ) (258,072 ) (211,993 ) Net Loss $ (127,024 ) $ (127,024 ) Balance at Sept 30, 2005 83,075,965 83,076 0 0 7,890,993 $ (8,055,014 ) $ (258,072 ) (339,017 ) Shares issued for 233,547 233 0 0 9,767 10,000 consulting services Shares issued for 3,538,263 3,538 0 0 171,462 175,000 officers salaries Shares issued to 1,452,662 1,453 0 0 118,219 119,672 Eagle for expenses paid Shares issued to Eagle 1,762,271 1,762 120,991 122,753 20% of shares issued Shares issued for 3,586,881 3,587 256,354 259,941 Shareholder loans 2005 Net Loss 4th Quarter $ (3,769,845 ) (3,769,845 ) Class A Preferred Stock issued 5,100,000 5,100 555,900 561,000 Class B Preferred Stock issued 5,100,000 5,100 2,799,900 2,805,000 Balance at Dec 31, 2005 93,649,589 93,649 10,200,000 10,200 11,923,586 (11,824,859 ) (258,072 ) (55,496 ) 6 STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) -continued Shares issued for 5,191,538 5,192 0 0 464,808 470,000 officers salaries Shares issued to Consultants 2,009,787 2,010 179,078 181,088 Shares issued to Eagle for expenses paid 1,201,329 1,201 0 0 113,120 114,321 Shares issued to Eagle 1,270,772 1,271 0 0 116,911 118,182 Shareholder loans Shares issued to Eagle 1,832,728 1,833 0 0 168,611 170,444 per agreement 20% Shares issued to 1,500,000 1,500 0 0 133,650 135,150 Scorpion Bay LLC Imputed interest on shareholders loan 19,238 19,238 Net Loss (2,348,352 ) (2,348,352 ) Balance at Dec 31, 2006 106,655,743 106,656 10,200,000 10,200 13,119,002 (14,173,211 ) (258,072 ) (1,195,425 ) Shares issued to Nucore 5,000,000 5,000 495,000 (500,000 ) - Shares issued for interest on note payable 7,000,000 7,000 332,000 339,000 Shares issued for expenses paid 401,957 401 - - 15,676 16,077 Shares issued for services 1,250,000 1,250 - - 48,750 50,000 Shares issued for conversions of notes payable: 1,750,750 1,751 27,012 28,763 Accelerated amortization of discount onnotes payable (23,460 ) (23,460 ) Derivative liability relieved by conversions of notes payable 28,048 28,048 Imputed interest on shareholder loan 2,246 2,246 Net Loss (1,000,466 ) (1,000,466 ) Balance at June 30, 2007 122,058,450 122,058 10,200,000 10,200 14,044,274 (15,173,677 ) (758,072 ) - (1,755,217 ) The accompanying notes are an integral part of these financial statements. 7 Camelot Entertainment Group, Inc. Statement of Cash Flows From Inception on April 21, 1999 For six months ended For six months ended through June 30, June 30, June 30, 2007 2006 2007 OPERATING ACTIVITIES Net loss $ (1,000,466 ) $ (393,716 ) $ (15,173,677 ) Adjustments to reconcile net (loss) to cash provided (used) by operating activities: Amortization of deferred financing cost 18,012 - 18,268 Amortization of discount associated with notes payable 117,922 - 119,443 Imputed interest on shareholder loan 2,246 - 21,484 Loss on derivative liability 436,645 - 1,103,406 Gain on derivative liability (838,915 ) - (868,395 ) Common Stock issued for interest expenses 300,000 - 435,150 Common stock issued per dilution agreement - - 368,508 Value of options expensed - - 351,000 Gain on extinguishment of debt - - (255,500 ) Depreciation - - 3,997 Amortization of deferred compensation - - 1,538,927 Common Stock issued for services 50,000 - 2,583,935 Common Stock issued for expense reimbursement - - 22,000 Common Stock issued for technology - - 19,167 Impairment of investments in other companies - - 710,868 Impairment of assets - - 2,628,360 Prepaid services expensed - 2,392 530,000 Expenses paid through notes payable proceeds - - 66,489 Loss on disposal of property and equipment - - 5,854 Preferred Stock issued to shareholder - - 3,366,000 Change in assets and liabilities: (increase) decrease in other current assets - (20,626 ) (24,358 ) Increase (decrease) in accounts payable & other a/p 483,603 182,891 831,369 Increase (decrease) in due to officers Net Cash used in operating activities (430,953 ) (229,059 ) (1,597,705 ) Cash flows from investing activities: Purchase of fixed assets - - (6,689 ) Purchase of assets-Script Costs/business deposits (78,900 ) (60,000 ) (164,700 ) Net Cash used ininvesting activities (78,900 ) (60,000 ) (171,389 ) Cash flows from financing activities: Contributed capital - - 25,500 Borrowings on related party debt 132,686 294,292 1,149,299 Payments on related party debt (271,888 ) - (396,888 ) Borrowings on debt 500,000 - 1,355,998 Deferred financing costs (13,000 ) - (88,000 ) Principal payments on long term debt (250,000 ) (4,477 ) (254,477 ) Cash provided by financing activities 97,798 229,815 1,791,432 8 Statement of Cash Flows-continued Increase (decrease) in cash (412,055 ) 756 22,338 Cash at beginning of period 435,533 3,023 1,140 Cash at the end of the period 23,478 3,779 23,478 Supplemental Schedule of Non-cash Information: Noncash investing and financing activities: Creation of debt discount 359,315 - 959,315 Stock issued for related party debt 16,078 - 248,581 Stock issued in advance of financing arrangement 500,000 - 500,000 Stock issued for conversion of debt to equity 28,763 - 28,763 Accelerated amortization of discount on notes payable 23,460 - 23,460 Derivative liability relieved by conversions of notes payable 28,048 - 28,048 The accompanying notes are an integral part of these financial statements. 9 CAMELOT ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THESIX MONTHS ENDED, JUNE 30, 2007 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Organization: Camelot Entertainment Group, Inc, a Delaware Corporation, which develops, produces, markets and distributes motion pictures, was originally incorporated with the intention of providing services and resources to entrepreneurs looking to launch novel products and ventures worldwide in exchange for an interest in the startup ventures. Camelot’s activities since inception have consisted of raising capital, recruiting a management team and entering into ventures and alliances with affiliates.Camelot has substantially relied on issuing stock to officers, directors, professional service providers and other parties in exchange for services and technology. Basis of Presentation: Management has determined that Camelot is considered to be a development stage enterprise as defined in Statement of Financial Accounting Standards No. 7, “Accounting and Reporting by Development Stage Enterprises.” Consequently, Camelot has presented these financial statements in accordance with that Statement, including losses incurred from April 21, 1999 (Inception) to June 30, 2007. The accompanying unaudited financial statements as of June 30, 2007 and for the six months ended June 30, 2007 and 2006, respectively, have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for audited financial statements. In the opinion of Camelot’s management, the interim information includes all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods. The footnote disclosures related to the interim financial information included herein are also unaudited. Such financial information should be read in conjunction with the consolidated financial statements and related notes thereto as of December 31, 2006 and for the year then ended included in Camelot’s annual report on Form 10-KSB/A for the fiscal year ended December 31, 2006, amended as of May 11,2007. Certain amounts originally presented at December 31, 2006 have been reclassified to conform with the presentation at june 30, 2007. Recently Issued Accounting Standards In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments - An Amendment of FASB Statements No. 133 and 140.” SFAS No. 155 simplifies the accounting for certain hybrid financial instruments, eliminates the interim FASB guidance which provides that beneficial interests in securitized financial assets are not subject to the provisions of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities,” and eliminates the restriction on the passive derivative instruments that a qualifying special-purpose entity may hold. Effective January 1, 2007, we adopted the provisions of SFAS No. 155 prospectively for all financial instruments acquired or issued on or after January 1, 2007. Adoption of this statement will not have a significant effect on our results of operations, financial position or cash flows. 10 CAMELOT ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THETHREE MONTHS ENDED, JUNE 30, 2007 2. GOING CONCERN The accompanying financial statements have been prepared assuming that Camelot will continue as a going concern. Camelot has had minimal revenues, has experiencedlosses since inceptionand has a stockholders’ deficit. These conditions, the loss of financial support from affiliates, and the failure to secure a successful source of additional financial resources raise substantial doubt about Camelot's ability to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effects on the classification of liabilities that may result from the outcome of this uncertainty. Management’s plans with respect to the current situation consist of restructuring its debt and seeking additional financial resources from its existing investors or others. However, instability in the stock price may make it difficult to find parties willing to accept restricted shares of common stock in exchange for services required to execute its business plan. There is no assurance that such resources would be made available to Camelot, or that they would be on financially viable terms 3. COMMITMENTS AND CONTINGENCIES On April 24, 2007, Camelot entered into an agreement with a third party to exclusively negotiate the construction of an entertainment media arts center .During the negotiation period of nine months, Camelot will make a series of four $25,000 deposits upon completion of certain milestones.As of June 30, 2007, Camelot has made it’s first “good faith” deposit in order to continue negotiations. On July 19, 2007, Camelot made it’s second “good faith” deposit in its exclusive contract to negotiate the construction of an entertainment media arts center. 4. NOTES PAYABLE On December 27, 2006, Camelot issued a callable secured convertible note payable for $600,000 and $400,000 on June 6, 2007 to various holdersThe note payable provided for annual interest at 8%, was secured by all of the assets of Camelot, and matured on April 27, 2009. The principle and accrued interest of the note is convertible into Camelot’s common stock at a variable conversion price, which is 50% of the average market price of the common stock of the lowest three trading days prior to the date of conversion. In addition, these notes have registration rights agreements, which call for liquidated damages in the event an effective registration statement is not filed within a timely basis. In addition, the holders of these notes were issued 7-year warrants to purchase 10,582,609 common shares at an exercise price of $0.15 per share. Of the proceeds of $600,000 Camelot recognized $75,000 in deferred financing costs related to cost of securing the debt. Of the proceeds of $400,000 Camelot recognized $13,000 in deferred financing costs related to cost of securing the debt. The deferred financing cost will be amortized over the life of the notes payable. $18,012 and $0 of the deferred financing cost was amortized as of June 30, 2007 and June 30, 2006, respectively, and included in interest expense. Camelot evaluated the convertible notes and warrants under Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments” and Emerging Issues Task Force 00-19 and determined that the Convertible notes contained compound embedded derivative liabilities. The warrants were also determined to be liabilities under SFAS 133 and EITF 00-19. Camelot determined that the compound embedded conversion features required bi furcating from the note instrument and required an estimate of its fair market value. Camelot hired an independent valuation expert to determine the fair market value of both the compound embedded derivative and the warrants. The fair market value of the compound embedded derivative was estimated using a lattice model incorporating weighted average probability cash flow. The fair market value of the warrants was estimated using Black Scholes with the major assumptions of (1) calculated volatility of 150%; (2) expected term of 7 years; (3) risk free rate of 4.64% and (4) expected dividends of zero. 11 CAMELOT ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS FOR THETHREE MONTHS ENDED, JUNE 30, 2007 4. NOTES PAYABLE-continued At June 30, 2007, Camelot estimated the fair value of the derivative liabilities to be a total of $1,127,277 resulting in a net gain on derivative liability presented in the statement of operations of $402,270. In addition, Camelot amortized $113,870 of the discount on the note payable and this amount is included in interest expense.During the period ended, the holder converted $28,763 of the notes payableinto 1,750,750 shares of common stock resulting in an acceleration of the original amortization of the notes in the amount of $23,460 and a reduction in the derivative liability of $ 28,048, both accounted for through additional paid in capital. In November 2006, Camelot issued note payable to Scorpion Bay LLC for $250,000, which matured on March 22, 2007. This note was in default as of March 23, 2007 and wasrecorded at its full face value at December 31, 2006Camelot issued 6,000,000 shares of common stock for default provisions of this note. As this note has matured, this total amount was considered to be interest expense.Camelot recorded issuance of these shares at fair market value as interest expense as of June 30, 2007.This note was paid on June 7, 2007. In June 2007, Camelot issued note payable to Scorpion Bay LLC for $300,000, which matures on November 30, 2007.The proceeds from this note are to be received in three consecutive payments of $100,000 beginning on June 15, 2007 and ending August 15, 2007.With each receipt of $100,000, Camelot owes the lender 1,000,000 shares of common stock.Camelot issued 1,000,000 of common stock with for $100,000 received on June 15, 2007.Camelot discounted the note for the fair market value of the common stock for $39,000 and will amortize this amount into interest expense over the life of the note.$4,052 was considered to be interest expense for the period ended June 30,2007. On July 18, 2007, Camelot received $100,000 in additional funding from Scorpion Bay and issued 1,000,000 additional shares for interest as described in Note 4. 5.DUE TO OFFICERS In the six month period ended June 30, 2007 Camelot had accrued $235,000 in compensation to its officers. Total due to officers as of June 30, 2007 was $245,000. 6. RELATED PARTY TRANSACTIONS During the six month periods ending June 30, 2007 and 2006, Camelot entered into related party transactions with Board members, officers and affiliated entities owned by the CEO of Camelot. Camelot plans to issue shares of common stock for services rendered, cash advances, and payment of expenses on Camelot’s behalf.During the six month period ended June 30, 2007, Camelot recorded $132,686 in advances by an affiliate on behalf of Camelot, compared to $294,292 for six month period ended June 30, 2006.Camelot issued 410,957 shares to the affiliate for $16,077 in expense reimbursement. As a result of our agreement with the affiliated company owned by the CEO of Camelot, the affiliate receives 20% of Camelot’s common stock onan anti-dilutive basis in return for services and cash advances. The anti-dilutive provisions are in force through March 28, 2008. In addition, the affiliate has the option to receive 2,000,000 cashless options to purchase common shares at $0.03 per share. For each one dollar ($1) increase in the price of Camelot’s stock, the affiliate shall be entitled to receive an additional two million options throughout the term of the agreement between the affiliate and Camelot, which expires on March 28, 2008. In addition, Camelot shall have the first right of refusal to purchase the options from the affiliate for the current market value once the affiliate notifies Camelot that it intends to exercise the options. In the event Camelot elects not to exercise this first right of refusal, and subject to applicable laws, the affiliate shall be entitled to exercise the sale of shares or options immediately thereafter. As of June 30, 2007, the affiliate has not exercised its right to receive the options and therefore no options have been granted. The affiliate’s right to receive the options and to exercise those options expires on March 28, 2008. No shares were issued during the quarter for this agreement. 7. COMMON STOCK Camelot issued 5,000,000 to Nucore Industries, Inc. on March 16, 2007, as a good faith non-refundable deposit for a potential financing to be funded by Nucore, and it has been presented as a subscription receivable at June 30, 2007. Camelot issued 1,250,000 with a fair market value of $50,000 to an outside consultant. 8. SUBSEQUENT EVENTS On July 31, 2007, Camelot filed a registration statement on Form 8-K, accepting resignation from two members of board of directors. 12 ITEM 2. - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The matters discussed in this report contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, which are subject to the "safe harbor" created by those sections. These forward-looking statements include but are not limited to statements concerning our business outlook or future economic performance; anticipated profitability, revenues, expenses or other financial items; and statements concerning assumptions made or exceptions as to any future events, conditions, performance or other matters which are "forward-looking statements" as that term is defined under the Federal Securities Laws. All statements, other than historical financial information, may be deemed to be forward-looking statements. The words "believes", "plans", "anticipates", "expects", and similar expressions herein are intended to identify forward-looking statements. Forward-looking statements are subject to risks, uncertainties, and other factors, which would cause actual results to differ materially from those stated in such statements. Forward-looking statements include, but are not limited to, those discussed in "Factors That May Affect Future Results," and elsewhere in this report, and the risks discussed in Camelot's other SEC filings. Critical Accounting Estimates The preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. As such, in accordance with the use of accounting principles generally accepted in the United States of America, our actual realized results may differ from management’s initial estimates as reported. A summary of our significant accounting policies is detailed in the notes to the financial statements, which are an integral component of this filing. Critical Accounting Policies We have defined a critical accounting policy as one that is both important to the portrayal of our financial condition and results of operations, and requires the management to make difficult, subjective or complex judgments. Estimates and assumptions about future events and their effects cannot be perceived with certainty.Camelot bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments. These estimates may change as new events occur, as more experience is acquired, as additional information is obtained and as Camelot's operating environment changes. We have identified the policies below as critical to our business operations and the understanding of our results of operations. The impact and any associated risks related to these policies on our business operations is discussed throughout Management's Discussion and Analysis of Financial Condition and Results of Operations, where such policies affect our reported and expected financial results. In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in the preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America. Actual results could differ significantly from those estimates under different assumptions and conditions. We believe that the following discussion addresses our most critical accounting policies, which are those that are most important to the portrayal of our financial condition and results of operations and require our most difficult, subjective, and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. 13 ITEM 2. - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION-continued Accounting for Motion Picture Costs In accordance with accounting principles generally accepted in the United States and industry practice, we amortize the costs of production, including capitalized interest and overhead, as well as participations and talent residuals, for feature films using the individual-film-forecast method under which such costs are amortized for each film in the ratio that revenue earned in the current period for such title bears to management’s estimate of the total revenues to be realized from all media and markets for such title. All exploitation costs, including advertising and marketing costs, are expensed as incurred. Theatrical print costs are amortized over the periods of theatrical release of the respective territories. Management plans to regularly review, and revise when necessary, our total revenue estimates on a title-by-title basis, which may result in a change in the rate of amortization and/or a write-down of the film asset to estimated fair value. These revisions can result in significant quarter-to-quarter and year-to-year fluctuations in film write-downs and amortization. A typical film recognizes a substantial portion of its ultimate revenues within the first two years of release. By then, a film has been exploited in the domestic and international theatrical markets and the domestic and international home video markets, as well as the domestic and international pay television and pay-per-view markets. A similar portion of the film’s capitalized costs should be expected to be amortized accordingly, assuming the film or television program is profitable. The commercial potential of individual motion pictures varies dramatically, and is not directly correlated with production or acquisition costs. Therefore, it is difficult to predict or project a trend of our income or loss. However, the likelihood that we would report losses, particularly in the year of a motion picture’s release, is increased by the industry’s method of accounting, which requires the immediate recognition of the entire loss (through increased amortization) in instances where it is estimated the ultimate revenues of a motion picture could not recover our capitalized costs. On the other hand, the profit of a profitable motion picture must be deferred and recognized over the entire revenue stream generated by that motion picture. This method of accounting may also result in significant fluctuations in reported income or loss, particularly on a quarterly basis, depending on our release schedule, the timing of advertising campaigns and the relative performance of individual motion pictures. Accounting for Films In June 2000, the Accounting Standards Executive Committee of the American Institute of Certified Public Accountants issued Statement of Position 00-2 “Accounting by Producers or Distributors of Films” (“S0P 00-2”). S0P 00-2 establishes new accounting standards for producers or distributors of films, including changes in revenue recognition, capitalization and amortization of costs of acquiring films and accounting for exploitation costs, including advertising and marketing expenses. We elected adoption of SoP 00-2 effective as of April 1, 2004. The principal changes as a result of applying S0P 00-2 are as follows: Advertising and marketing costs, which were previously capitalized to investment in films on the balance sheet and amortized using the individual film forecast method, are now expensed the first time the advertising takes place. We capitalize costs of production, including financing costs, to investment in motion pictures. These costs are amortized to direct operating expenses in accordance with SoP 00-2. These costs are stated at the lower of unamortized motion picture costs or fair value (net present value). These costs for an individual motion picture or television program are amortized in the proportion that current period actual revenues bear to management’s estimates of the total revenue expected to be received from such motion picture over a period not to exceed ten years from the date of delivery. Management plans to regularly review, and revise when necessary, its total revenue estimates, which may result in a change in the rate of amortization and/or write-down of all or a portion of the unamortized costs of the motion picture to its fair value. No assurance can be given that unfavorable changes to revenue estimates will not occur, which may result in significant write-downs affecting our results of operations and financial condition. Derivative Instruments In June 1998, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended by Statement of Financial Accounting Standards No. 137, “Accounting for Derivative Instruments and Hedging Activities - Deferral of the Effective Date of Financial Accounting Standards Board No. 133,” and by Statement of Financial Accounting Standards No. 138, “Accounting for Certain Derivative Instruments and Certain Hedging Activities - an Amendment of Financial Accounting Standards Board Statement No. 133,” which is effective for all quarters of fiscal years beginning after June 15, 2000. This statement establishes accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities. We adopted Statement of Financial Accounting Standards No. 133 beginning January 1, 2004. The adoption of Statement of Financial Accounting Standards No. 133 did materially impact our results of operations with our convertible notes payable entered into in December 2006. 14 ITEM 2. - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION-continued Going Concern Uncertainties The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of Camelot as a going concern. However, Camelot has experienced recurring operating losses and negative cash flows from operations. Camelot's continued existence is dependent upon its ability to generate operating revenues and/or obtain additional equity financing. Camelot entered into an agreement with Eagle Consulting Group, Inc., a Nevada corporation ("Eagle"), to provide equity financing. Eagle has advanced Camelot an amount of throughout 2007, and it appears unlikely that such funding should be enough to meet all of Camelot's cash requirements for the remaining quarters in 2007. However, Camelot must find additional sources of financing in order to remain a going concern in the future. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have incurred losses in each operating period since our inception on October 12, 1999. Operating losses may continue, which could adversely affect financial results from operations and stockholder value, and there is a risk that we may never become profitable. As of June 30, 2007, we have an accumulated deficit of $15,173,677 all of which related to our previous activities as a business development organization, Dstage.com, and none of which relate to our current activities as a motion picture production, marketing and distribution entity. There can be no assurance that our management will be successful in managing Camelot as a motion picture production, distribution and marketing concern. Plan of Operations Overview We were incorporated in Delaware on October 12, 1999. During May 2004 we changed our name to Camelot Entertainment Group, Inc. and changed our business model from pursuing a new approach to venture formation (the Dstage.com Model) to the “Camelot Studio Model” (or “CSM”), which provides for the development, production, marketing and distribution of motion pictures. The CSM attempts to combine the efficiencies realized by studios of the early 1900’s, with the artistic focus and diversity of today’s independent productions. Using this approach, we believe the risk-reward relationship facing the typical film project can be dramatically shifted. For example, whereas a typical film pushes artists and directors to rush development and production in hopes of conserving cash, the CSM extends the pre-production cycle substantially to reduce costs while simultaneously increasing quality. Similarly, whereas a low-budget picture is severely limited by the types of postproduction technology used, due to budget constraints, we intend to invest directly in top of the line technology, spreading the costs over a targeted minimum of 12 original motion pictures each year. The goal of the CSM is to develop the ability to consistently produce films with the look, feel and artistic content of multi-million dollar pictures, for a fraction of the cost. We have no history of operations as a film production and distribution company. Our historical operations, as Dstage.com, Inc., consisted primarily of attempting to provide support, organization and restructuring services to other development stage companies. We believe that due to the complete and drastic change in our business focus, period-to-period comparisons of our operating results are not necessarily meaningful and should not be relied on as an indication of future performance. However, it is still important that you review the audited financial statements, the unaudited interim financial statements and the related notes in addition to thoroughly reading our current plan of operations. Our Financial Statements have been prepared on a going concern basis, which contemplates the realization of assets and liabilities and commitments in the normal course of business. In the near term, we expect operating costs to continue to exceed funds generated from operations. As a result, we expect to continue to incur operating losses and we may not have sufficient funds to grow our business in the future. We can give no assurance that we will achieve profitability or be capable of sustaining profitable operations. As a result, operations in the near future are expected to continue to use working capital. Our current cash requirements are provided principally through our financing agreement with Eagle Consulting Group, Inc. (“Eagle”), a related party owned by Robert Atwell. We entered into an agreement with Eagle on March 28, 2003, to provide operational funding for Camelot. In exchange for twenty percent (20%)of the Company’s outstanding common stock on a non-dilutive, continuing basis until the Company can secure additional financing from another source, Eagle has agreed to provide funding for the Company’s annual audit, quarterly filings, accounts payable and other ongoing expenses including office, phones, business development, legal and accounting fees. For the period ending June 30, 2007, Eagle has advanced the Company a total, including interest, of $132,686. In addition, we borrowed an additional $500,000 from two outside parties,which together with the advances from Eagle covered all of our operating expenses for 2007. To successfully grow the individual segments of our business, we must decrease our cash burn rate, improve our cash position and create revenue base of each segment, and succeed in our ability to raise additional capital through a combination of primarily public or private equity offering or strategic alliances. 15 ITEM 2. - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION-continued As more fully discussed below, we recently secured additional financing from 4 investors for the purpose of funding our initial slate of pictures. It is our goal to use this funding to have between 10 and 12 motion pictures in various stages of development or production within the next 12 months. In the event we are unable to receive the entire funding, we may have to delay our slate until such time as the necessary funding is acquired. Like all motion picture production companies, our revenues and results of operations could be significantly dependent upon the timing of releases and the commercial success of the motion pictures we distribute, none of which can be predicted with certainty. Accordingly, our revenues and results of operations may fluctuate significantly from period to period, and the results of any one period may not be indicative of the results for any future periods. Similarly, the efficiencies we aim to realize through our model may not materialize. Failure of the efficiencies to materialize, along with other risks germane to the picture production, may cause us to produce fewer films than our plan calls for. Recent Financing On December 27, 2006, we entered into a Securities Purchase Agreement with AJW Capital Partners, LLC, AJW Offshore, Ltd., AJW Qualified Partners, LLC and New Millennium Capital Partners II, LLC. Under the terms of the Securities Purchase Agreement, the Investors purchased an aggregate of (i) $1,000,000 in Callable Secured Convertible Notes (the “Notes”) and (ii) warrants to purchase 10,000,000 shares of our common stock (the “Warrants”). Pursuant to the Securities Purchase Agreement, the Investors will purchase the Notes and Warrants in two tranches as set forth below: 1. At closing on December 27, 2006 (“Closing”), the Investors purchased Notes aggregating $600,000 and Warrants to purchase 10,000,000 shares of CMEG common stock; 2. Upon effectiveness of the Registration Statement, June 6, 2007, the Investors purchased Notes aggregating $400,000. The Notes carry an interest rate of 8% per annum and a maturity date of December 27, 2009. The notes are convertible into CMEG common shares at the applicable percentage of the average of the lowest three (3) trading prices for CMEG shares of common stock during the twenty (20) trading day period prior to conversion. The “Applicable Percentage” means 50%; provided, however, that the Applicable Percentage shall be increased to (i) 55% in the event that a Registration Statement is filed within thirty (30) days of the closing. At our option, we may prepay the Notes in the event that no event of default exists, there are a sufficient number of shares available for conversion of the Notes and the market price is at or below $.25 per share. In addition, in the event that the average daily price of the common stock, as reported by the reporting service, for each day of the month ending on any determination date is below $.25, we may prepay a portion of the outstanding principal amount of the Notes equal to 101% of the principal amount hereof divided by thirty-six (36) plus one month's interest. Exercise of this option will stay all conversions for the following month. The full principal amount of the Notes is due upon default under the terms of Notes. In addition, we have granted the Investors a security interest in substantially all of our assets and intellectual property as well as registration rights. In November 2006, Camelot issued note payable to Scorpion Bay LLC for $250,000, which matured on March 22, 2007. This note was in default as of March 23, 2007 and wasrecorded at its full face value at December 31, 2006Camelot issued 6,000,000 shares of common stock for default provisions of this note. As this note has matured, this total amount was considered to be interest expense.The company recorded issuance of these shares at fair market value as interest expense as of June 30, 2007.This note was paid on June 7, 2007. In June 2007, Camelot issued note payable to Scorpion Bay LLC for $300,000, which matures on November 30, 2007.The proceeds from this note are to be received in three consecutive payments of $100,000 beginning on June 15, 2007 and ending August 15, 2007.Camelot issued 1,000,000 of common stock with for $100,000 received on June 15, 2007.Camelot discounted the note for the fair market value of the common stock for $39,000 and will amortize this amount into interest expense over the life of the note$4,052 was considered to be interest expense for the period ended June 30, 2007. RESULTS OF OPERATIONS General Our historical operations consisted primarily of attempting to provide support, organization and restructuring services to other development stage companies. Due to the complete and drastic change in our business focus, from seeking to aid development stage companies to our current focus of producing, distributing and marketing original motion pictures, we believe that period-to-period comparisons of our operating results are not necessarily meaningful and should not be relied on as an indication of future performance. However, it is still important that you read the discussion in connection with the audited financial statements, the unaudited interim financial and the related notes included elsewhere in this quarterly report. 16 ITEM 2. - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION-continued PERIOD ENDED JUNE 30, 2007, COMPARED TO PERIOD ENDED JUNE 30, 2006: The Company did not generate any revenue during thesix months ended, June 30, 2007. All expenses incurred during the comparative periods were general and administrative in nature. The Company has incurred $ 11,086,253 of general and administrative expenses since its inception. General and administrative expenses were $ 938,780 for thesix months ended June 30, 2007, compared to $ 393,716 for thesix months ended June 30, 2006. Increase in expenses primarily due to increase professional fees, rent, insurance and payroll expenses. The general and general administrative expenses for the six-month period were comprised of $ 235,000 of officers salaries and $ 225,596 of professional services and $221,005 professional (consulting, legal & accounting) fees. Other costs, $85,853 for trade show travel, marketing, seminars, telephone costs $7,392, rent $43,988, payroll expenses $22,500, insurance costs $29,687 and $90,000 other administrative costs These expenses were related to the pursuit of the Company’s plan of operation to produce and distribute motion pictures. Total General and Administrative expenses of $938,781 are for thesix months ended June 30, 2006. On April 24, 2007, Camelot entered into an agreement with a third party to exclusively negotiate the construction of an entertainment media arts center .During the negotiation period of nine months, Camelot will make a series of four $25,000 deposits upon completion of certain milestones.As of June 30, 2007, Camelot has made it’s first “good faith” deposit in order to continue negotiations. On July 19, 2007, Camelot made it’s second “good faith” deposit in its exclusive contract to negotiate the construction of an entertainment media arts center. Like all motion picture production companies, our revenues and results of operations could be significantly dependent upon the timing of releases and the commercial success of the motion pictures we distribute, none of which can be predicted with certainty. Accordingly, our revenues and results of operations may fluctuate significantly from period to period, and the results of any one period may not be indicative of the results for any future periods. Similarly, the efficiencies we aim to realize through our model may not materialize. Failure of the efficiencies to materialize, along with other risks germane to the picture production, may cause us to produce fewer films than our plan calls for. LIQUIDITY AND CAPITAL RESOURCES We have no history of operations as a film production and distribution company. We believe that, due to the complete and drastic change in our business focus, period-to-period comparisons of our operating results are not necessarily meaningful and should not be relied on as an indication of future performance. Our current liquidity and capital resources are provided principally through our financing agreement with Eagle Consulting Group, Inc. (“Eagle”). We entered into an agreement with Eagle on March 28, 2003, to provide operational funding for the Company. In exchange for twenty percent (20%)of the Company’s outstanding common stock on a non-dilutive, continuing basis until the Company can secure additional financing from another source, Eagle has agreed to provide funding for the Company’s annual audit, quarterly filings, accounts payable and other ongoing expenses including office, phones, business development, legal and accounting fees. This six months ended, June 30, 2007, Eagle has advanced the Company a total of $30,720. The funding commitment from Eagle may not be able cover all of our operating expenses for the remaining six months of 2007. Further, we have prepared an SB-2 registration statement for the purpose of funding our initial slate of pictures. If the anticipated funding is successful, it is our goal to have between 10 and 12 motion pictures in various stages of development or production within 12 months. In the event we are unable to complete the funding, we could have to delay our slate until such time as the necessary funding is acquired. 17 ITEM 2. - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION-continued We expect to have a need for Additional Financing As of June 30, 2007, we had a working capital deficit of $689,918.Our history of recurring losses from operations raises a substantial doubt about our ability to continue as a going concern. There can be no assurance that we will have adequate capital resources to fund planned operations or that any additional funds will be available to us when needed, or if available, will be available on favorable terms or in amounts required by us. If we are unable to obtain adequate capital resources to fund our motion picture operations, it may be required to delay, scale back or eliminate some or all of our operations, which may have a material adverse effect on our business, results of operations and ability to operate as a going concern. Our business requires a substantial investment of capital. The production, acquisition and distribution of motion pictures require a significant amount of capital. A significant amount of time may elapse between our expenditure of funds and the receipt of commercial revenues from our motion pictures, if any. This time lapse requires us to fund a significant portion of our capital requirements from private parties, institutions, and other sources. Although we intend to reduce the risks of our production exposure through strict financial guidelines and financial contributions from broadcasters, sub-distributors, tax shelters, government and industry programs and studios, we cannot assure you that we will be able to implement successfully these arrangements or that we will not be subject to substantial financial risks relating to the production, acquisition, completion and release of future motion pictures. If we increase our production slate or our production budgets, we may be required to increase overhead, make larger up-front payments to talent and consequently bear greater financial risks. Any of the foregoing could have a material adverse effect on our business, results of operations or financial condition. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK FACTORS THAT MAY AFFECT FUTURE RESULTS We have an Accumulated Deficit and we have no History of Operations as a Motion Picture Company We have incurred losses in each operating period since our inception on October 12, 1999. Operating losses may continue, which could adversely affect financial results from operations and stockholder value, and there is a risk that we may never become profitable. ITEM 4. CONTROLS AND PROCEDURES In accordance with Rule 13a-15(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as of the end of the period covered by this Quarterly Report on Form 10-QSB, Camelot’s management evaluated, with the participation of Camelot’s principal executive officer and principal financial officer, the effectiveness of the design and operation of Camelot’s disclosure controls and procedures (as defined in Rule 13a-15(e) or Rule 15d-15(e) under the Exchange Act). Based on their evaluation of these disclosure controls and procedures, Camelot’s chief executive officer and Camelot’s chief financial officer have concluded that the disclosure controls and procedures were not effective as of the end of the period covered by this report. While conducting the review of the interim financial statements as of and for the period ended June 30, 2007, our independent auditors found numerous adjustments that indicated a material weakness in our controls over financial reporting. It is our plan with additional funding to devote more resources to this very critical function. There has been no change in Camelot’s internal control over financial reporting that occurred during the quarter covered by this report that has materially affected, or is reasonably likely to materially affect, Camelot’s internal control over financial reporting. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless how remote. 18 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. CHANGE IN SECURITIES On March 16, 2007, 5,000,000 common shares were issued to Nucore Industries, Inc. as a deposit for a funding deal for Camelot Entertainment Group, Inc, and it has been presented as a subscription receivable at March 31, 2007. As of August 14, 2007, funding has not been received by the company. ITEM 3. DEFAULTS UPON SENIOR SECURITIES NONE ITEM 4. SUBMISSION OF MATTERS TO VOTE OF SECURITIES HOLDERS NONE ITEM 5. OTHER INFORMATION On April 30, 2007, the board of directors approved the increasing the number of authorized common and preferred shares of stock. Authorized common shares were increased from 150,000,000 to 300,000,000 shares and number of authorized preferred shares were increased from 15,000,000 to 30,000,000. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K a. Exhibits 31.1 Certificate of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Exchange Act of 1934 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certificate of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Exchange Act of 1934 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. b. Reports on Form 8-K NONE 19 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant has caused this report on Form 10-QSB to be signed on its behalf by the undersigned, thereunto duly authorized. CAMELOT ENTERTAINMENT GROUP, INC. (Registrant) Date:August 17, 2007 By: /s/ROBERT P. ATWELL Title: Chief Executive Officer Date:August 17, 2007 By: /s/GEORGE JACKSON Title: Chief Financial Officer 20
